82 S.E.2d 330 (1954)
240 N.C. 475
SELLARS
v.
SELLARS.
No. 752.
Supreme Court of North Carolina.
June 4, 1954.
William S. Stewart, Chapel Hill, and Bonner D. Sawyer, Hillsboro, for plaintiff, appellee.
John T. Manning, Chapel Hill, for defendant, appellant.
PER CURIAM.
The defendant makes no contention that the evidence fails to support the findings of fact. The argument of the defendant that the court erred in awarding to the plaintiff possession of the home owned by them as tenants by the entirety, has been answered adversely to such contention by this Court in Wright v. Wright, 216 N.C. 693, 6 S.E.2d 555, and upon the authority of that case the judgment of the court below is
Affirmed.